Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to amendment filed on 10/06/2021. 
Claims 1 – 20 are cancelled.
Claims 21 – 40 are presented for examination.
Response to Arguments
Applicant's arguments filed on 10/06/2021 have been fully considered but they are not persuasive.
Applicant argued on page 7, mainly “Martinez fails to anticipate independent claim 21 for at least the reason that Martinez fails to disclose several elements of this claim. For example, for the elements of "determining, at a firmware component in a system, a measurement of a firmware image prior to booting of the system, wherein the measurement is performed, beginning from a hardware root of trust boot block".
The examiner respectfully disagrees as Martinez discloses in para 0016, 
[0015] TPM 120 is compliant with an international standard for a secure cryptoprocessor. TPM 120 can include a dedicated microprocessor designed to secure hardware by integrating cryptographic keys into devices. The TPM technical specification was written by a computer industry consortium called the Trusted Computing Group (TCG). A TPM, such as TPM 120, can include a microchip designed to provide basic security-related functions, primarily involving encryption keys. The TPM is usually installed on the motherboard of a computer, such as information handling system 100, and communicates with the rest of the system by using a hardware bus, such as SPI bus 106. TPM 120 can create cryptographic keys and encrypt them so that they can only be decrypted by TPM 120. This process, often called "wrapping" or "binding" a key, can help protect the key from disclosure. TPM 120 can provide a master "wrapping" key, called the storage root key, which is stored within the TPM itself. The private portion of a key created at TPM 120 is never exposed to any 


[0016] During the boot process, TPM 120 can measure (hash) all the critical software and firmware components, including the BIOS, boot loader, and operating system kernel, before they are loaded. By making these measurements before the software runs and storing them on TPM 120, the measurements are isolated and secure from subsequent modification attempts. Measurements can be of code, data structures, configuration, information, or anything that can be loaded into memory. The TCG requires that code not be executed until after it has been measured. To further protect the integrity of the measurements, hash measurements are not directly written to PCRs, but rather a PCR is "extended" with a measurement. This means that the TPM takes the current value of the PCR and the measurement to be extended, hashes them together, and replaces the content of the PCR with that hash result. The effect is that the only way to arrive at a particular measurement in a PCR is to extend exactly the same measurements in exactly the same order. Therefore, if any module being measured has been modified, the resulting PCR measurement will be different and thus it is easy to detect if any code, configuration, data, etc. that has been measured had been altered or corrupted. A TPM_Extend command adds a new measurement to a PCR. 
 
Therefore, Matinez teaches determining, at a firmware component [120 TPM] in a system [para 0016], a measurement [hash] of a firmware image prior to booting of the system, wherein the measurement is performed, beginning from a hardware root of trust boot block [120 TPM, para 0015 – 0016, fig. 1].
Applicant further argued on page 8, “Martinez fails to anticipate independent claim 21 for at least the additional, independent reason, that Martinez fails to disclose, 
The examiner respectfully disagrees as Martinez discloses in para 0020,
[0020] FIG. 3 is a flow diagram illustrating a method 300 for executing an encrypted firmware image at the information handling system of FIG. 1 according to another embodiment of the present disclosure. Method 300 begins at block 301 where a TPM and system memory is initialized during a re-boot of an information handling system. For example, early in the PEI boot stage of information handling system 100, system resources such TPM 120 and system memory 104 are initialized for operation. The method continues at block 302, where the symmetric key is retrieved from the TPM 120. As described above, retrieval and unsealing of the symmetric key from TPM 120 requires that state measurements at the present time match the PCR state at the time that the key was originally stored at TPM 120. The method continues at block 303 where the encrypted firmware image is retrieved from firmware memory and decrypted using the symmetric key. For example, processor 102 of information handling system 100 can retrieve the encrypted firmware image from firmware memory 110 and decrypt the image using the symmetric key. 

Therefore Martinez teaches, retrieving [step 302], at the firmware component, a pre-determined measurement of the firmware image from a storage location [step 302, para 0020, fig. 3].
Applicant further argued on page 9, Martinez fails to disclose, "comparing, at the firmware component, the measurement of the firmware image with a pre-determined measurement of the firmware image prior to booting of the system."
The examiner respectfully disagrees as Martinez discloses in para 0020,
[0020] FIG. 3 is a flow diagram illustrating a method 300 for executing an encrypted firmware image at the information handling system of FIG. 1 according to another embodiment of the present disclosure. Method 300 begins at block 301 where a TPM and system memory is initialized during a re-boot of an information handling system. For example, early in the PEI boot stage of information handling system 100, system resources such TPM 120 and system memory 104 are initialized for operation. The method continues at block 302, where the symmetric key is retrieved from the TPM 120. As described above, retrieval and unsealing of the symmetric key from TPM 120 requires that state measurements at the present time match the PCR state at the time that the key was originally stored at TPM 120. The method continues at block 303 where the encrypted firmware image is retrieved from firmware memory and decrypted using the symmetric key. For example, processor 102 of information handling system 100 can retrieve the encrypted firmware image from firmware memory 110 and decrypt the image using the symmetric key. 

[0021] At block 304, the decrypted image can be decompressed and stored at the system memory. The flow continues at block 305 where the symmetric key is cleared from system memory. Accordingly, a rogue program or unauthorized individual cannot access and decrypt the contents of firmware memory 110 without access to the symmetric key. The method continues at block 306 where the decompressed firmware image is measured and appended to a TPM PCR. For example, during a subsequent boot of information handling system 100, successful booting of system 100 requires that a measurement of the current state during the boot process must match the state recorded at the TPM PCR 122. If the present PCR state does not match the state at the time the new firmware image was measured, further booting of information handling system 100 is disabled. If, however, the present PCR state matches the state at the time the new firmware image was measured, the method continues at block 307 where BIOS execution continues, pre-boot system memory is cleared, and the operating system is initialized. 

Therefore Martinez teaches, comparing [by matching], at the firmware component, the measurement of the firmware image with the pre-determined measurement of the firmware image prior to booting of the system [step 307, para 0020 – 0021, fig. 3].
Applicant further argued on page 9, Martinez, “The Office Action does not, however, specifically cite to any portion of Martinez that discloses measuring along the chain of trust, continuing a measurement along the chain of trust, or continuing a measurement along a chain of trust based on a hardware root of trust boot block during boot of a system, as recited in claim 21”.
The “chain of trust” mentioned only in two paragraphs para [00026] In an example, roots of trust engine 126 may include a root certificate, which may be a public 
Therefore, the examiner respectfully disagrees as para 0012, 0020 – 0021 teaches :
[0012] Firmware image 112 is configured to initialize and test the system hardware components, and to load a boot loader or an operating system (OS) from a mass memory device. Firmware image 112 additionally provides an abstraction layer for the hardware, i.e. a consistent way for application programs and operating systems to interact with the keyboard, display, and other input/output devices. Variations in the system hardware are hidden by the BIOS from programs that use BIOS services instead of directly accessing the hardware. When power is first applied to information handling system 100, the system begins a sequence of initialization procedures during which components of the system are configured and enabled for operation. During the initialization sequence, also referred to as a boot sequence, 
[0020] FIG. 3 is a flow diagram illustrating a method 300 for executing an encrypted firmware image at the information handling system of FIG. 1 according to another embodiment of the present disclosure. Method 300 begins at block 301 where a TPM and system memory is initialized during a re-boot of an information handling system. For example, early in the PEI boot stage of information handling system 100, system resources such TPM 120 and system memory 104 are initialized for operation. The method continues at block 302, where the symmetric key is retrieved from the TPM 120. As described above, retrieval and unsealing of the symmetric key from TPM 120 requires that state measurements at the present time match the PCR state at the time that the key was originally stored at TPM 120. The method continues at block 303 where the encrypted firmware image is retrieved from firmware memory and decrypted using the symmetric key. For example, processor 102 of information handling system 100 can retrieve the encrypted firmware image from firmware memory 110 and decrypt the image using the symmetric key. 
[0021] At block 304, the decrypted image can be decompressed and stored at the system memory. The flow continues at block 305 where the symmetric key is cleared from system memory. Accordingly, a rogue program or unauthorized individual cannot access and decrypt the contents of firmware memory 110 without access to the symmetric key. The method continues at block 306 where the decompressed firmware image is measured and appended to a TPM PCR. For example, during a subsequent 
Therefore the examiner respectfully disagrees and also the examiner has cited in office action,” continue the measurement along a chain of trust based on the hardware root of trust boot block during boot of the system [para 0012, 0016, 0020, fig. 1 – 3].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 15/593,546 (US 20180330093 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the limitations of the claims are 
Instant application
Co-pending application 
21. (New) A method comprising: determining, at a firmware component in a system, a measurement of a firmware image prior to booting of the system, wherein the measurement is performed, beginning from a hardware root of trust boot block; retrieving, at the firmware component, a pre-determined measurement of the firmware image from a storage location; comparing, at the firmware component, the measurement of the firmware image with the pre-determined measurement of the firmware image prior to booting of the system; and continuing the measurement along a chain of trust based on the hardware root of trust boot block during boot of the system.



22. (New) The method of claim 21, wherein the firmware component is a management processor.

23. (New) The method of claim 21, storing the measurement of the firmware image in a virtual Platform Configuration Register (PCR) in the firmware component.
24. (New) The method of claim 21, wherein determining the measurement of the firmware image comprises generating a hash of the firmware image.
25. (New) The method of claim 21, wherein the system is running on auxiliary power.
26. (New) The method of claim 21, wherein the system is without a hardware-based TPM.

by a Trusted Platform Module (TPM) emulator engine that emulates a hardware-based TPM; retrieving, at the firmware component, a pre-determined measurement of the firmware image from a storage location; comparing, at the firmware component, the measurement of the firmware image with the pre-determined measurement of the firmware image prior to booting of the system; and performing an action, in response to a determination that the measurement of the firmware image is different from the 
2. The method of claim 1, wherein the action relates to one of the firmware component, the system, and the firmware image. 
3. The method of claim 1, storing the measurement of the firmware image in a virtual Platform Configuration Register (PCR) in the firmware component. 

4. The method of claim 1, wherein determining the measurement of the firmware image comprises generating a hash of the firmware image. 
5. The method of claim 1, wherein the system is running on auxiliary power. 

6. The method of claim 1, wherein the system is without the hardware-based TPM. 

a management processor separate from the processor; and a memory to store firmware instructions that, when executed by the management processor, cause the management processor to: access a firmware image; determine a measurement of the firmware image beginning from a hardware root of trust boot block prior to booting of the system, storing the measurement of the firmware image in a virtual Platform Configuration Register (PCR), and continuing the measurement along a chain of trust based on the hardware root of trust boot block during boot of the system; retrieve a pre-determined measurement of the firmware image from a whitelisted database; compare the measurement of the firmware image with the pre-determined measurement of the firmware image prior to booting of the system; and 
28. (New) The system of claim 27, further comprising a remote server management processor that allows management of the system from a remote location.




29. (New) The system of claim 27, wherein the measurement includes a hash of the firmware image.
30. (New) The system of claim 27, the determination of the measurement emulates a service provided by a hardware-based TPM.
31. (New) The system of claim 27, further comprising one of an input/output (1/O) component, a complex programmable 
32. (New) The system of claim 27, wherein the action includes disabling a firmware component associated with the firmware image.

the firmware component comprises: a firmware measurement engine to access a firmware image; a Trusted Platform Module (TPM) emulator engine to: determine a measurement of the firmware image, beginning from a hardware root of trust boot block, prior to booting of the system; and store the measurement of the firmware image in a virtual Platform Configuration Register (PCR); an attestation service engine to: retrieve a pre-determined measurement of the firmware image from a whitelisted database; compare the measurement of the firmware image with the pre-determined measurement of the firmware image prior to booting of the system; and perform an action, in response to a determination that the measurement of the firmware image is different from the 




8. The system of claim 7, wherein the firmware component includes a remote server management processor that allows management of the system from a remote location. 
9. The system of claim 7, wherein the firmware image includes a firmware image of the firmware component. 
10. The system of claim 7, wherein the measurement includes a hash of the firmware image. 
11. The system of claim 7, wherein the TPM emulator engine emulates a service provided by a hardware-based TPM. 



13. The system of claim 7, wherein the action includes disabling the firmware component. 

a management processor to: receive, a request to attest a firmware image, generate, a hash of the firmware image, prior to boot of the system, wherein the hash is generated, beginning from a hardware root of trust boot block; retrieve a pre-determined measurement of the firmware image from a storage location external to the system; compare, the measurement of the firmware image with the pre-determined continue the measurement along a chain of trust based on the hardware root of trust boot block during boot of the system.
34. (New) The storage medium of claim 33, further comprising instructions to perform an action, in response to a determination whether the measurement of the firmware image is different from the pre-determined measurement of the firmware image;







36. (New) The storage medium of claim 33, wherein the firmware image includes a firmware image of a second firmware component in the system.

38. (New) The storage medium of claim 33, wherein the firmware image includes a firmware image of system firmware of the system.
39. (New) The storage medium of claim 33, wherein the action includes disabling a power supply to the system.
35. (New) The storage medium of claim 33, further comprising instructions to allow boot of the system, in response to a determination that the measurement of the firmware image is not different from the pre-determined measurement of the firmware image.


40. (New) The storage medium of claim 33, wherein the measurement along the chain of trust includes validation of 
a processor to: receive, at a firmware component in a system without a hardware-based Trusted Platform Module (TPM), a request to attest a firmware image; generate, at the firmware component, a hash of the firmware image, prior to boot of the system, wherein the hash is generated, beginning from a hardware root of trust boot block, by a TPM emulator engine that emulates a hardware-based TPM; firmware component, the measurement of the firmware image with the pre-determined measurement of the firmware image prior to boot of the system; and perform an action, in response to a determination that the measurement of the firmware image is different from the pre-determined measurement of the firmware image. 
15. The storage medium of claim 14, wherein the instructions to determine the measurement of the firmware image comprises instructions to: continue the measurement along a chain of trust based on the hardware root of trust during boot of the system. 
16. The storage medium of claim 14, wherein the firmware image includes a 
17. The storage medium of claim 14, wherein the action is defined in a user-defined policy. 
18. The storage medium of claim 14, wherein the firmware image includes a firmware image of system firmware of the system. 
19. The storage medium of claim 14, wherein the action includes disabling a power supply to the system. 
20. The storage medium of claim 14, further comprising instructions to allow boot of the system, in response to a determination that the measurement of the firmware image is not different from the pre-determined measurement of the firmware image.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 24, 26, and 33 - 39 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Martinez, US 20160147996 A1 [cited by applicant in IDS].
As to claim 21, Martinez discloses a method [fig. 2 – 3] comprising: determining, at a firmware component [120 TPM] in a system [para 0016], a measurement [hash] of a firmware image prior to booting of the system, wherein the measurement is performed, beginning from a hardware root of trust boot block [120 TPM, para 0015 – 0016, fig. 1]; retrieving [step 302], at the firmware component, a pre-determined 
As to claim 33, Martinez discloses a non-transitory machine-readable storage medium comprising instructions [para 0024, 0027- 0029], the instructions executable by a management processor [120 TPM include a dedicated microprocessor, para 0015] to: a request to attest a firmware image [set flag]; generate, a hash of the firmware image, prior to boot of the system [para 0018], wherein the hash is generated, beginning from a hardware root of trust boot block [para 0009 - 0010, 0015 - 0016] ]; retrieve [302], a pre-determined measurement of the firmware image from a storage location external to the system [UEFI provide extension of platform firmware by loading UEFI driver to access from remote , para 0010, 0013, 0019]; compare [match], the measurement of the firmware image with the pre-determined measurement of the firmware image prior to boot of the system [step 307, para 0020 – 0021, fig. 3]; and continue the measurement along a chain of trust based on the hardware root of trust boot block during boot of the system [para 0012, 0016, 0020, fig. 1 – 3]. 
As to claim 22, Martinez further discloses, wherein the firmware component is a management processor [120 TPM include a dedicated microprocessor, para 0015].
As to claim 23, Martinez further discloses, storing the measurement of the firmware image in a virtual Platform Configuration Register (PCR) [122] in the firmware component [para 0020 – 0021].
As to claim 24, Martinez further discloses, wherein determining the measurement of the firmware image comprises generating a hash of the firmware image [para 0016].
As to claim 26, Martinez further discloses, wherein the system is without the hardware- based TPM [para 0009 – 0010, 0015 – 0016].
As to claim 34, Martinez teaches further comprising instructions to perform an action [new measurement to a PCR], in response to a determination whether the measurement of the firmware image is different from the pre-determined measurement of the firmware image [para 0016, 0020, fig. 1 – 3].
As to claim 35, Martinez teaches further comprising instructions to allow boot of the system [continue BIOS execution], in response to a determination that the measurement of the firmware image is not different from [match] the pre-determined measurement of the firmware image [para 0021].
As to claim 36, Martinez teaches further comprising, wherein the firmware image includes a firmware image of a second firmware component [routines, drivers and other software programs] in the system [para 0009].
As to claim 37, Martinez teaches further comprising wherein the action is defined in a user- defined policy [USER can execute the update program, para 0017].
As to claim 38, Martinez teaches the storage medium further comprising, wherein the firmware image includes a firmware image of system firmware of the system [routines, drivers and other software programs], para 0009].
As to claim 39, Martinez further teaches the storage medium, wherein the action includes disabling a power supply to the system [para 0033].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 - 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez, US 20160147996 A1 [cited by applicant in IDS] in view of Shah et al., US 2017036485 A1 [hereinafter as Shah][cited in previous office action].
As to claim 27, Martinez discloses a system [100, information handling system, para 0009, fig. 1] comprising: a processor [102]; a management processor separate from the processor [TPM include a dedicated microprocessor, para 0015];and a memory [110 firmware memory] to store firmware instructions [para 0014] that, when executed by the management processor [120], cause the management processor [120][para 0014 – 0015] to: access [retrieve] a firmware image [step 302, para 0020]; determine a measurement [hash] of the firmware image beginning from a hardware root of trust boot block prior to booting of the system storing the measurement of the firmware image in a virtual Platform Configuration Register (PCR) [para 0009 - 0010, 0015 - 0016], and continuing the measurement along a chain of trust based on the hardware root of trust boot block during boot of the system [para 0012, 0018 – 0019]; retrieve a pre-determined measurement of the firmware image from a remote database [UEFI provide extension of platform firmware by loading UEFI driver to access from remote , para 0010, 0013, 0019]; compare [match] the measurement of the firmware image with the pre-determined measurement of the firmware image prior to booting of the system [step 307, para 0020 – 0021, fig. 3]; and perform an action, in response to a determination whether the measurement of the firmware image is different from the pre-determined measurement of the firmware image [para 0016, 0020, fig. 1 – 3].
Martinez retrieving of pre-determined firmware image fails to explicitly teach from a whitelisted database.
However, Vea teaches in the same filed of endeavor a system and method including validating and authenticating the SMS message by checking whitelisted database [80 whitelisted database, para 0034,0079, fig. 2].

One of ordinary skill in the art wanted to be motivated to modify/include the remote storage as disclosed by Martinez to include a whitelisted database in order to obtain system and method to validate and authenticate the request sent by checking the whitelisted database [para 0079]. 
As to claim 28, Martinez in view of Vea teaches the system of claim 27. Vea further teaches a remote server management processor that allows management of the system [20 system] from a remote location [the system 20 linking a regulatory institution 30 and load provider 70 with network provide which includes a remote server management processor, para 0052, fig. 2].
	One of ordinary skill in the art wanted to be motivated to modify/include the remote storage as disclosed by Martinez to include a whitelisted database in order to obtain system and method to validate and authenticate the request sent by checking the whitelisted database [para 0079].
As to claim 29, Martinez further teaches, wherein the measurement includes a hash of the firmware image [para 0016]. 
As to claim 30, Martinez further teaches, the determination of the measurement emulates a service provided by a hardware-based TPM [para 0009 - 0010, 0015 – 0016].
As to claim 31, Martinez further teaches one of an input/output (I/O) component [para 0009, 0011], a complex programmable logic device (CPLD) [programmable logic arrays, para 0025], and a power supply component [0012].
As to claim 32, Martinez discloses a system [100, information handling system, fig. 1], wherein the action includes disabling the firmware component associated with the firmware image [booting is disabled, para 0021].
Claims 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez, US 20160147996 A1 [cited by applicant in IDS] as applied to claims 21 above, and further in view of Grimes et al., US 20160350536 A1 [hereinafter as Grimes] [cited by applicant in IDS].
As to claim 25, Martinez fails to teach wherein the system is running on auxiliary power.
Grimes teaches in the same filed of endeavor a booting control system and method including system is running on auxiliary power [battery, para 0038], fig. 1].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Martinez and Grimes before the effective filing date of the claimed invention, to combine and modify/include the system and method as disclosed by Martinez to include system is running on auxiliary power [battery, para 0038], fig. 1] as taught by Grimes in order to obtain system and method to secure boot control [para 0001]. 
. 
Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez, US 20160147996 A1 [cited by applicant in IDS] as applied to claim 33 above, and further in view of Shah et al., US 2017036485 A1 [hereinafter as Shah] [cited by applicant in IDS].
As to claim 40, Martinez fails to teach wherein the measurement along the chain of trust includes validation of another piece of code after comparison of the firmware image.
Shah teaches in the same filed of endeavor for providing security to computing system including hardware root of trust the measurement along the chain of trust includes validation [by comparing or matching] of another piece of code after comparison of the firmware image [para 0031 – 0032, 0040, as shown in fig. 1].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Martinez and Shah before the effective filing date of the claimed invention, to combine and modify/include the system and method as disclosed by Martinez to include system is running on auxiliary power [battery, para 0038], fig. 1] as taught by Grimes in order to obtain system and method to secure boot control [para 0001]. 
One of ordinary skill in the art wanted to be motivated to modify/include the system and method as disclosed by Martinez to include system is running on auxiliary . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NITIN C PATEL/Primary Examiner, Art Unit 2186